Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honkura et al (US 6,203,325).
Honkura et al disclose an attachment assembly for a dental appliance (dentures 11, 12) comprised of a retention member 21, 32 that is adapted to engage abutment member 3, 31 (Fig 4) and a cap 22 having a top wall with a protruding central portion, annular side wall and a cavity sized to engage and retain the retention member that allows for the cap to swivel (note column 12, lines 5-14 – “seesaw”) in recess “S”.  Note annotated Figure 3 below.

    PNG
    media_image1.png
    455
    688
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Honkura et al (US 6,203,325).
	In regard to claims 4 and 5, the construction of the Honkura et al device (illustrated as being very similar in size to applicant’s) to the specified size limitations in the claims would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as matter of routine practice.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mullaly et al (US 6,981,871) in view of Honkura et al (US 6,203,325).
	Mullay et al disclose a dental attachment assembly with an abutment member 12 having spaced apart annular projection retention portions 22, 26 that snap engage with axial spaced engaging formations in retention member 14.  Retention member 14 is sized to fit in the cavity of cap member 15 (note particularly Figure 2).   The cap 15 and retention member 14 allow for swiveling (column 4, line 30), but the cap lacks the claimed central portion and recess.   As noted above, however, for a very similar cap and retention member arrangement, Honkura et al disclose that it is desirable to form a central portion of the cap as a projection which provides for an annular recess between the cap and retention member in order to allow for better compression when biting.  To have formed a projection in the central portion of the Mullay et al cap 15 which in turn provides for a recess that allows for compression when the patient bites would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the teaching by Honkura et al.

Response to Applicant’s Remarks
	The examiner is in general agreement with applicant’s remarks, however, it is noted that the amendment fails to distinguish the claimed invention from additional prior art.  The Honkura et al reference was cited and applied in applicant’s parent applications.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712